J-S21033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 L.D.G                                   :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 T.L.W AND J.L.G                         :
                                         :
                                         :
 APPEAL OF: T.L.W.                       :   No. 68 WDA 2020


            Appeal from the Order Entered December 10, 2019
  In the Court of Common Pleas of Greene County Civil Division at No(s):
                              AD-611-2019

BEFORE: LAZARUS, J., DUBOW, J., and MUSMANNO, J.

JUDGMENT ORDER BY MUSMANNO, J.:                FILED NOVEMBER 19, 2020

      T.L.W. (“Mother”) appeals from the December 10, 2019, Order

sustaining her Preliminary Objections, and dismissing the Custody Complaint

filed by L.D.G. (“Paternal Grandmother”), against Mother and J.L.G.

(“Father”), seeking partial custody/visitation of Mother’s and Father’s child,

C.W. (“Child”) (a female born in May 2016) under the Child Custody Act, (“the

Act”), 23 Pa.C.S.A. §§ 5321-5340. We dismiss the appeal.

      On July 26, 2019, Paternal Grandmother filed a Complaint for Partial

Custody/Visitation, alleging that she stood in loco parentis to Child, based on

Child having resided with her from October 2016 to January 2018. On August

27, 2019, Mother filed Preliminary Objections, arguing that (1) Paternal

Grandmother’s counsel, Harry J. Cancelmi, Esquire, should be disqualified

from representing Paternal Grandmother in the custody case against Mother,
J-S21033-20


because he was Mother’s former criminal counsel as a public defender; (2)

Paternal Grandmother did not properly serve her with the Complaint; and (3)

Paternal Grandmother lacked standing to file the Complaint under the Act. On

December 10, 2019, the trial court entered an Order sustaining the

Preliminary Objection to Paternal Grandmother’s standing to file the

Complaint, thereby rendering moot the remaining Preliminary Objections, and

dismissing Paternal Grandmother’s Complaint.

      On January 9, 2020, Mother filed a timely Notice of Appeal and a Concise

Statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). On appeal, Mother raises one issue:

      [Whether] [t]he [trial] court erred as a matter of law in denying
      the disqualification of [Paternal Grandmother’s] counsel and
      finding that the matters were not substantially related when
      [Paternal Grandmother’s] counsel formerly represented [Mother]
      in criminal proceedings and [Paternal Grandmother] clearly refers
      to and relies upon [Mother’s] criminal history in the instant
      custody [C]omplaint as a basis for an award of some form of
      custody to [Paternal Grandmother], his current client[?]

Mother’s Brief at 10.

      Initially, we must determine whether Mother’s appeal is properly before

us. Pennsylvania Rule of Appellate Procedure 501 states, in relevant part,

that “any party who is aggrieved by an appealable order … may appeal

therefrom.” Pa.R.A.P. 501.

             A party is aggrieved by a ruling when that party has been
      adversely affected by the decision from which the appeal is taken.
      A prevailing party is not “aggrieved” and therefore, does not have
      standing to appeal an order that has been entered in his or her
      favor.

                                    -2-
J-S21033-20



Epstein v. Saul Ewing, LLP, 7 A.3d 303, 314 (Pa. Super. 2010) (some

quotation marks omitted).

     Here, the trial court granted Mother’s Preliminary Objections, and

dismissed the Complaint filed against her.   Therefore, Mother is not an

aggrieved party, and we are constrained to dismiss Mother’s appeal.   See

Pa.R.A.P. 501; Epstein, supra.

     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2020




                                  -3-